Citation Nr: 1119831	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to July 1971.  He had an additional unverified period of service.  He died on January [redacted], 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


REMAND

A.  Accrued Benefits

At the outset, the Board notes that in the notice letter accompanying the RO's April 2009 denial of service connection for the cause of the Veteran's death, the RO informed the appellant that her claim for accrued benefits had also been denied.  Although in her June 2009 notice of disagreement (NOD), the appellant disagreed only with the RO's denial of dependency and indemnity compensation (DIC) benefits based on the cause of the Veteran's death, in a March 2010 statement filed in lieu of VA Form 646 (Statement of Accredited Representative), the appellant's representative referred to a September 2008 RO decision that had continued to deny the Veteran's claims for service connection for posttraumatic stress disorder (PTSD), anxiety and depression, and schizophrenia.  The representative noted that although the Veteran had not filed an NOD as to that decision by the time he died in January 2009, the appeal period had still been pending.  She then argued, among other things, that PTSD had been erroneously denied, the denial of which was germane to the appellant's claim for DIC benefits because of her contention that the Veteran's PTSD contributed to his death from pancreatic cancer.  Liberally construed, the Board finds this March 2010 statement, filed within a year of the RO's denial of accrued benefits, constituted an NOD as to the RO's denial of accrued benefits.  This is significant because the appellant has not yet been issued a statement of the case (SOC) that addresses her claim for accrued benefits.  

A statement of the case (SOC) is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2010).  To date, no SOC has been furnished concerning the appellant's disagreement with the RO's April 2009 denial of accrued benefits, or at least no SOC has been associated with the claims file that is before the Board.  Therefore, remand is required for the issuance of an SOC regarding the issue of entitlement to accrued benefits.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the appellant's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the notice of disagreement (NOD).  

The Board notes that the appellant has raised to the Board several arguments with regard to her claim for accrued benefits.  Specifically, she has asserted that in addition to claims for service connection for PTSD, depression, anxiety, and schizophrenia, the Veteran also had pending at the time of his death a claim for service connection for pancreatic cancer, as well as a claim of service connection for coronary artery disease.  As discussed below, the Board does not have jurisdiction over the appellant's claim for accrued benefits, and therefore intimates no opinion as to the validity as such assertions.  On remand, however, the agency of original jurisdiction (AOJ) should address in its SOC all theories of entitlement to accrued benefits raised by the appellant, to include a determination as to whether the Veteran had pending, at the time of his death, claims for service connection for pancreatic cancer and coronary artery disease and, if so, the RO should make a decision on the merits of those claims for accrued benefits purposes.  

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO should return the issue to the Board only if the appellant perfects her appeal in accordance with the provisions of 38 U.S.C.A. § 7105.

B.  Service Connection for Cause of Death

Pursuant to 38 U.S.C.A § 1310, DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2002); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In determining whether a veteran's death was service connected, the first element is always satisfied in that the current disability is the condition that resulted in the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).

The Veteran died in January 2009.  His cause of death was listed on his certificate of death as metastatic pancreatic cancer.  At the time of the Veteran's death, service connection was in effect for type II diabetes mellitus and peripheral neuropathy of the left and right lower extremities.  In January 2009, the appellant filed a claim for DIC benefits.  (It appears from the record that the appellant's application for DIC benefits and a March 2009 statement in support of her claim have been lost.  Copies of those records have not been associated with the claims folder.)  

In support of her claim, the appellant has stated her belief that the Veteran's pancreatic cancer was related to his active military service.  Specifically, the appellant has asserted that the Veteran's pancreatic cancer was the result of his exposure to Agent Orange, malathian, dichlorodiphenyltrichloroethane (DDT), and/or benzene while he was stationed in Vietnam during service.  She has also asserted that the Veteran had PTSD due to Vietnam service that caused him to abuse alcohol, which directly led to his pancreatitis and in turn, his pancreatic cancer.  She has also expressed her belief that the Veteran's diabetes mellitus caused or contributed to the development of pancreatic cancer.  

At the outset, the Board notes that the claims folder contains one DD-214 for the Veteran, which records his dates of service to be from March 6, 1969, to July 4, 1971.  The Veteran's service personnel records indicate, however, that the Veteran reenlisted on July 5, 1971, for a period of three years.  Further, his DA Form 20 lists his foreign service as being from July 31, 1969, to February 28, 1972, with the USAEUR (U.S. Army Europe) in Germany, and from January 7, 1971, to January 6, 1972, and with the USARPAC (U.S. Army Pacific) in Vietnam.  Thus, it is clear that the Veteran had active military service after July 4, 1971.  

In connection with claims made by the Veteran during his lifetime, in November 2003, the AOJ sought to obtain the Veteran's medical/dental records and his entire personnel file.  The National Personnel Records Center (NPRC) responded to the RO's request that same month, stating that it could verify only the Veteran's first period of service from March 6, 1969, to July 4, 1971.  The NPRC noted that records showed that the Veteran re-enlisted on July 5, 1971, but indicated that "the records for that period of service [were] not on file."  The NPRC also responded that the Veteran's medical records were not on file, noting that the only medical document on file was the RAD (release from active duty) examination.  In response to an April 2003 electronic request for the Veteran's entire personnel file, the NPRC indicated that it had conducted an extensive and thorough search of its records but was unable to locate the identified records.  The NPRC concluded that the requested records either did not exist, that the NPRC did not have them, or that further efforts to locate them at NPRC would be futile.

With respect to the appellant's claim for DIC benefits, the AOJ issued a formal finding on the unavailability of the Veteran's STRs in January 2010.  The AOJ detailed the efforts outlined above and determined that his STRs were incomplete and unavailable for review.  The Board notes, however, that in response to a May 1995 request for records, the NPRC stated that it had referred that request to the United States Army Reserve Personnel Center (USARPC).  In October 1995, the USARPC stated that the requests for records pertaining to the Veteran had been forwarded to the United States Army Enlisted Records & Evaluation Center (USAEREC) at Fort Benjamin Harrison, Indiana.  It does not appear that a response from the USAEREC was received.  

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2002) Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  As part of that assistance, "whenever the Secretary attempts to obtain records from a Federal department or agency . . . the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103(b)(3).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(e) (2010).

The Board notes that the Veteran stated more than once that he had received mental health treatment during service.  Further, the record contains a private psychological evaluation dated in January 2008 in which the Veteran was diagnosed as having schizophrenia, PTSD, major depression, and alcohol dependence.  During that evaluation, the Veteran reported using alcohol and drugs to self-medicate while in Vietnam and stated the he continued to use alcohol, especially when his symptoms became overwhelming.  The private psychologist also noted that the Veteran's severe anxiety-based conditions contributed to his alcohol and drug abuse which, in turn, significantly contributed to his adjustment problems for many years.  Moreover, the Veteran's STRs show that he was diagnosed as having alcohol induced pancreatitis.

In the instant case, the Board's finds persuasive the appellant's argument that the Veteran's STRs could help to substantiate her claim for service connection for the cause of the Veteran's death.  Accordingly, notwithstanding the AOJ's formal finding regarding the unavailability of the Veteran's STRs, in light of the above, the Board finds that a request to locate the Veteran's missing service treatment and personnel records should be made by the AOJ to the USAEREC in Indianapolis, Indiana.  Furthermore, the AOJ must seek to verify all of the Veteran's dates of service and a request should be made for records encompassing the Veteran's entire period of active duty.  

VA's duty to assist a DIC claimant also includes obtaining a medical opinion whenever such an opinion is "necessary to substantiate the claimant's claim."  38 U.S.C.A. § 5103A(a) (West 2002); see Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed.Cir.2008) (Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit").  In Wood v. Peake, the United States Court of Appeals for the Federal Circuit held that 38 U.S.C.A. § 5103A(a) "only excuses the VA from making reasonable efforts to provide [a medical opinion], if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'"  520 F.3d at 1348 (citing 38 U.S.C.A. § 5103A(a)(2)).  

Subject to exceptions not applicable to this case, "issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the veteran's lifetime."  See Stoll v. Nicholson, 401 F.3d 1375, 1380 (Fed.Cir.2005); Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007); 38 C.F.R. § 20.1106 (2010).  Thus, the appellant is free to pursue her theory of service connection for the cause of the Veteran's death (i.e., that his death was related to his PTSD that was related to service) regardless of the fact that the Veteran had been denied service connection for PTSD during his lifetime.  

The claims folder contains a January 2008 private psychological evaluation diagnosing the Veteran as having PTSD.  The Veteran's reported stressors were all related to experiences in service.  Given the diagnosis of PTSD, the private psychologist's assessment that the Veteran's severe anxiety-based conditions contributed to his alcohol and drug abuse, and the Veteran's diagnosis of alcohol induced pancreatitis, the Board cannot conclude "no reasonable possibility exists" that a medical opinion would aid in substantiating the appellant's claim.  38 U.S.C.A. § 5103A(a)(2).  Accordingly, the matter must also be remanded for the AOJ to obtain a medical opinion.  

In this regard, the Board notes that VA has recently amended its regulations governing service connection for PTSD to provide that if a claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  

Accordingly, because the record does not contain a PTSD diagnosis rendered by a VA or VA-contracted psychiatrist or psychologist who has confirmed that the identified stressors are adequate to support a diagnosis of PTSD, the Board finds that on remand, the AOJ should obtain an opinion from a VA or VA-contracted psychiatrist or psychologist to determine, based on a review of the claims folder, whether the Veteran in fact had PTSD that was a result of an identified in-service stressor(s).  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852; see also 38 U.S.C.A. § 5103A(a).  In the opinion, the reviewer must address the relationship between any diagnosed PTSD and the Veteran's reported in-service stressors, as documented in the claims folder, and must specifically discuss whether the Veteran's identified stressors were related to his fear of hostile military or terrorist activity; whether the identified stressors were adequate to support a diagnosis of PTSD; and whether his symptoms, as documented in the claims folder, were related to the identified stressors.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-44; VBA Training Letter 211B (10-05).  The reviewer should also be asked to comment on the relationship between any mental health disorder and the Veteran's alcohol abuse.  Specifically, the reviewer should be asked to opine as to whether it was at least as likely as not that the Veteran's alcohol abuse was secondary to his PTSD or any other identified mental health disorder that is related to military service.  

The appellant further argues that the Veteran's pancreatic cancer was due to exposure to Agent Orange, malathian, DDT, and benzene.  The Board notes that the record contains an April 2008 VA medical opinion addressing the appellant's argument with regard to Agent Orange exposure.  That opinion did not address a potential relationship between the Veteran's alleged exposure to malathian, DDT, and benzene.  Although the record does not contain, and the appellant has not submitted, evidence establishing that the Veteran was in fact exposed to malathian, DDT, or benzene, the Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was that of a petroleum storage specialist.  Given the Veteran's MOS, the Board finds it plausible that he may have worked with/been exposed to benzene in service.  As such, the Board finds that, on remand, information should be sought, if available, regarding the types of chemicals the Veteran would have been exposed to as part of his duties.  The AOJ should then forward the claims folder, including any information acquired in accordance with this remand, to a VA examiner with the appropriate expertise for an opinion as to the medical probabilities that the Veteran's pancreatic cancer was etiologically related to any chemical exposure in service.

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ must issue a SOC addressing the issue of entitlement to accrued benefits.  The SOC must address all theories of entitlement to accrued benefits raised by the appellant, to include a determination as to whether the Veteran had pending, at the time of his death, claims for service connection for pancreatic cancer and coronary artery disease.  If it is determined that those claims were indeed pending, the AOJ should also render a decision on the merits of those claims for accrued benefits purposes.  Consideration should also be given to the claims of service connection for psychiatric disability addressed in the September 2008 rating decision.  The appellant must be advised of the time limit in which she may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, an appeal is timely filed, the accrued benefits issue(s) should be returned to the Board for further appellate consideration.

2.  The AOJ must attempt to verify the Veteran's dates of service for his period of service beginning with re-enlistment on July 5, 1971.  

3.  The AOJ must seek to obtain the Veteran's complete service treatment records covering all periods of service.  Efforts must include, but are not limited to, contacting the Commander U.S. Army Enlisted Records and Evaluation Center (USAEREC) in an attempt to secure the Veteran's complete service treatment records.  Efforts to obtain these and any other Federal records must continue until the AOJ locates the records in question and associates the same with the claims folder, or determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the appellant and she must then be afforded an opportunity to respond.  The claims folder should document the efforts made to obtain these records along with any negative responses.

4.  The AOJ should contact the appropriate government agency or service department and request whatever information might be available regarding the names of the substances/chemicals to which the Veteran would have been exposed to in connection with his duties as a petroleum storage specialist and set forth in service personnel records associated with the claims file.  

5.  The AOJ should refer the claims file for review by a VA examiner with the appropriate expertise for an opinion as to the medical probabilities that the Veteran's pancreatic cancer was causally or etiologically related to any of the substances/chemicals that he was exposed to during service.  (This should be done after the development requested in paragraph 4, above, is completed.)  The AOJ should furnish the examiner with a list of substances/chemicals the Veteran was shown to have been exposed to during service, including the presumed exposure to herbicides, and the examiner should base any opinion upon the 

substances/chemicals the Veteran was exposed to during service.  

If the information sought pursuant to the development requested in the second paragraph cannot be obtained, the examiner should provide an opinion as to the medical probabilities that the Veteran's pancreatic cancer was causally or etiologically related to benzene exposure.  In reaching a conclusion as to a possible medical nexus, the examiner must provide a full and complete rationale for all opinions expressed.  That rationale should include a discussion of why he/she finds any cited studies and other information persuasive or unpersuasive, whether the Veteran had other risk factors for developing pancreatic cancer, and whether that disease has manifested itself in an unusual manner.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's disease(s) or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

6.  The AOJ should refer the claims folder to a VA or VA-contracted psychiatrist or psychologist to determine, based on a review of the claims folder, whether the Veteran in fact had PTSD that was a result of an identified in-service stressor(s).  (This should be done after action requested in paragraph 3, above is completed.)  

The VA or VA-contracted psychiatrist or psychologist must review the claims file, to specifically include the private diagnosis of PTSD and the lay statements of record, and provide an opinion as to whether the Veteran demonstrated symptomatology that met the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the Veteran's symptomatology and the reported stressor(s), as documented in the claims folder.  In the report, the reviewer must address the relationship between any diagnosed PTSD and the Veteran's in-service stressors and must specifically address whether the Veteran's identified stressors were related to his fear of hostile military or terrorist activity; whether the identified stressors were adequate to support a diagnosis of PTSD; and whether his symptoms were related to any identified stressor.  A complete rationale must be provided for all opinions expressed.

The reviewer must also comment on any association between the Veteran's alcohol abuse or tobacco use and his PTSD or any other identified mental health disorder related to service.  

7.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

8.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

